*130
ORDER

PER CURIAM.
AND NOW, this 1st day of March, 2004, the above-captioned Petition for Allowance of Appeal is GRANTED, LIMITED to the due process and equal protection claims. Furthermore, that portion of the Superior Court’s order finding that these constitutional issues were waived is VACATED. Contrary to the finding of the Superior Court, the original record in this matter indicates that Petitioner did provide notice to the Attorney General that he was raising these constitutional claims. See, e.g., Certification of Notice to Attorney General, dated November 2, 2000; Proof of Service, dated March 4, 2002. The matter is REMANDED to the Superior Court for consideration of the constitutional claims. In all other respects, this Petition for Allowance of Appeal is DENIED.